  Case 1:21-cv-00304-UNA Document 4 Filed 02/26/21 Page 1 of 1 PageID #: 407



                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF DELAWARE

 CORETEK LICENSING LLC,

                       Plaintiff,                     Civil Action No.

       v.

 DISCORD INC.,                                        TRIAL BY JURY DEMANDED

                       Defendant.


                        CORPORATE DISCLOSURE STATEMENT

       Pursuant to Rule 7.1 of the Federal Rules of Civil Procedure, Plaintiff Coretek Licensing

LLC (“Coretek”) states that it is a limited liability company. It does not have a parent corporation

and no publicly held corporation owns ten percent (10%) or more of its stock.

 Dated: February 26, 2021                       Respectfully submitted,

                                                CHONG LAW FIRM PA

                                                /s/ Jimmy Chong
                                                Jimmy Chong (#4839)
                                                2961 Centerville Road, Suite 350
                                                Wilmington, DE 19808
                                                Telephone: (302) 999-9480
                                                Facsimile: (877) 796-4627
                                                Email: chong@chonglawfirm.com

                                                ATTORNEY FOR PLAINTIFF
